Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Newly submitted claims 17-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Election/Restrictions
I. Claims 1-2, 4-6, 9-10, and 13-14, drawn to a sheet conveying device, classified in B65H5/12.cpc.
II. Claims 17-22, drawn to a sheet conveying device, classified in B41J13/223.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Invention II (i.e., claims 17-22) has separate utility such as a sheet conveying device that does not have any adjuster to adjust a sheet entering range of a gripper with an interval between a horizontal face of a guide and a claw base of a gripper, as required in claims 1-2, 4-6, 9-10, and 13-14.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,815,870 (Sparer et al.) (hereinafter “Sparer”).

    PNG
    media_image1.png
    513
    564
    media_image1.png
    Greyscale

Regarding claim 1, Figs. 1-6 show a sheet conveying device comprising: 
a sheet conveyor (20) configured to convey a sheet (12); 
a guide (flat guide directly above reference numeral 36 in Fig. 2) configured to guide the sheet (12) conveyed by the sheet conveyor (20); 
a rotary conveyor (16) disposed downstream from the guide (flat guide directly above reference numeral 36) in a sheet conveyance direction (right in Fig. 2); 
a gripper (including 32) mounted on the rotary conveyor (16), the gripper (including 32) configured to grip a leading end of the sheet (12); and 
an adjuster (Fig. 3) configured to adjust a sheet entering range of the gripper (including 32) to which the leading end of the sheet (12) enters, along with conveyance of the sheet conveyor (20), in a direction intersecting a sheet surface, wherein the sheet 
Regarding claim 4, Figs. 1-6 show an image forming apparatus comprising: 
the sheet conveying device according to claim 1; and 
an image forming device (18) configured to form an image on the sheet conveyed by the sheet conveying device.  
Regarding claim 5, Figs. 1-6 show that the adjuster (Fig. 3) includes a movable guide (including 40) configured to move in a direction perpendicular to a sheet conveying face formed by the guide (flat guide directly above reference numeral 36), and wherein the adjuster (Fig. 3) is configured to move the movable guide (including 40) to adjust the sheet entering range.  
Regarding claim 9, Figs. 1-6 show that the adjuster (Fig. 3) includes a rotary adjuster (42) configured to change a position of the rotary adjuster (42) in the direction perpendicular to a sheet conveying face formed by the guide (flat guide directly above reference numeral 36), depending on a rotational angle of the rotary adjuster (42), and wherein the adjuster (Fig. 3) is configured to change the rotational angle of the rotary adjuster (42) to adjust the sheet entering range.  
Regarding claim 13, Figs. 1-6 show that the claw base (38) is disposed on a side of the rotary conveyor (20) and movable in a direction perpendicular to a sheet .  
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4, 5, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
5.	Claims 2, 6, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658